United States Court of Appeals
                               FOR THE EIGHTH CIRCUIT
                                          ___________

                                        Nos. 06-2313/2835
                                          ___________

United States of America,                      *
                                               *
               Appellant,                      *
                                               * Appeals from the United States
       v.                                      * District Court for the Western
                                               * District of Missouri.
Sharon Toman,                                  *
                                               * [UNPUBLISHED]
               Appellee.                       *
                                               *
-------------------------------------          *
                                               *
United States of America,                      *
                                               *
               Appellant,                      *
                                               *
       v.                                      *
                                               *
Sharon Toman,                                  *
                                               *
               Appellee.                       *
                                          ___________

                                  Submitted: December 27, 2007
                                     Filed: January 11, 2008
                                      ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.
       In these consolidated appeals, the government appeals the district court’s order
granting Sharon Toman’s motion to expunge her convictions, one of which was
previously set aside under the Federal Youth Corrections Act (FYCA), 18 U.S.C.
§ 5010(a) (repealed 1984), and the order denying the government’s motion to
reconsider. We find that the district court did not have jurisdiction to expunge either
of Toman’s convictions, see United States v. Meyer, 439 F.3d 855, 859-60 (8th Cir.
2006) (district court does not have ancillary jurisdiction to expunge conviction based
solely on equitable considerations); Bear Robe v. Parker, 270 F.3d 1192, 1195 (8th
Cir. 2001) (set-aside provision of FYCA is not equivalent to expungement of record);
United States v. McMains, 540 F.2d 387, 389 (8th Cir. 1976) (FYCA does not
authorize expungement of record), and thus we reverse and remand to the district
court with instructions to vacate the expungement order. We also deny Toman’s
motion to dismiss the appeal.
                        ______________________________




                                         -2-